


Exhibit 10.16
LIBERTY INTERACTIVE CORPORATION
Election Form
with respect to
Option Exchange Proposal


Dated: November 27, 2012


The following is a summary of the proposal (the “Proposal”) separately presented
to you by Liberty Interactive Corporation (the “Company”) with respect to the
outstanding options, whether vested or unvested, to purchase (i) shares of
Series A Liberty Interactive common stock (“LINTA”) or (ii) shares of Series A
Liberty Ventures common stock (“LVNTA”), in each case, held by you and granted
under either the Liberty Interactive Corporation 2000 Incentive Plan (As Amended
and Restated Effective November 7, 2011), the Liberty Interactive Corporation
2007 Incentive Plan (As Amended and Restated Effective November 7, 2011), or the
Liberty Interactive Corporation 2010 Incentive Plan (As Amended and Restated
Effective November 7, 2011, the “2010 Plan”) (each such option, an “Eligible
Option”). For purposes of the Proposal, Eligible Options do not include any
options to acquire LINTA or LVNTA shares that expire on February 28, 2013 or
March 2, 2013, or any such options with an exercise price that is greater than
the closing price per LINTA or LVNTA share, as applicable, on The Nasdaq Global
Select Market on the New Option Grant Date (as defined below). For your
convenience, attached is a schedule showing, as of November 27, 2012, all of
your outstanding Eligible Options, including the exercise price, vesting
schedule and expiration date thereof.
If you accept the Proposal, you must do so with respect to all of your Eligible
Options. Notwithstanding any acceptance by you of the Proposal as contemplated
hereby, you or the Company may elect not to complete the transactions
contemplated by the Proposal for any reason at anytime prior to the New Option
Grant Date (as defined below) by delivering written notice (including by
electronic mail) to the other.
If you accept the Proposal, and the Proposal is completed as currently
contemplated, then:
•
you will exercise, effective as of December 4, 2012 (or such other date as
determined by the Company, the “New Option Grant Date”), each outstanding vested
Eligible Option (which, for purposes of the Proposal, includes any Eligible
Options that will vest between the New Option Grant Date and December 31, 2012)
and receive a number of LINTA or LVNTA shares, as applicable, equal to (x) an
amount (less any applicable withholding taxes) determined by the product of (1)
the number of LINTA or LVNTA shares, as applicable, subject to such vested
Eligible Option multiplied by (2) the difference between the closing price per
share of the LINTA or LVNTA shares, as applicable, on The Nasdaq Global Select
Market on the New Option Grant Date and the exercise price of the vested
Eligible Option, divided by (y) the closing price per share of the LINTA or
LVNTA shares, as applicable, on The Nasdaq Global Select Market on the New
Option Grant Date;

•
for each vested Eligible Option so exercised the Company will grant you a new
option (the “Vested New Option”) on the New Option Grant Date that will be fully
vested when granted with substantially the same terms and conditions (including,
without limitation, the number of LINTA or LVNTA shares, as applicable, subject
thereto and the expiration date thereof) as the vested Eligible Option exchanged
therefor, except that the exercise price for the new




This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.
In addition, this document and any offer by the Company to exchange outstanding
options constitute a private transaction between you and the Company and are not
part of, or subject to, any other offer the Company may make to any officer,
director or employee with respect to outstanding incentive awards. You should
consult your personal outside advisor(s) if you have questions about your
financial or tax situation as it relates to the Proposal.

--------------------------------------------------------------------------------




option will be the closing price per share of the LINTA or LVNTA shares, as
applicable, on The Nasdaq Global Select Market on the New Option Grant Date;
•
for each unvested Eligible Option (other than any Eligible Option that will vest
between the New Option Grant Date and December 31, 2012), the Company will
accelerate the vesting of such Eligible Option and:

▪
you will exercise, effective as of the New Option Grant Date, each outstanding
unvested Eligible Option and receive from the Company a number of LINTA or LVNTA
shares (the “Net Settled Shares”) equal to (x) an amount (less any applicable
withholding taxes) determined by the product of (1) the number of LINTA or LVNTA
shares, as applicable, subject to such unvested Eligible Option multiplied by
(2) the difference between the closing price per share of the LINTA or LVNTA
shares, as applicable, on The Nasdaq Global Select Market on the New Option
Grant Date and the exercise price of the unvested Eligible Option, divided by
(y) the closing price per share of the LINTA or LVNTA shares, as applicable, on
The Nasdaq Global Select Market on the New Option Grant Date;

▪
you will sell the Net Settled Shares to the Company on the New Option Grant Date
for cash equal to, on a per share basis, the closing price per share of the
LINTA or LVNTA shares, as applicable, on the Nasdaq Global Select Market on the
New Option Grant Date;

▪
you will use the proceeds from the sale of the Net Settled Shares to acquire
from the Company, under the 2010 Plan, a number of LINTA or LVNTA restricted
shares (the “Restricted Shares”) equal to the aggregate proceeds from the sale
of the Net Settled Shares divided by the closing price per share of the LINTA or
LVNTA shares, as applicable, on the Nasdaq Global Select Market on the New
Option Grant Date, which Restricted Shares will have a vesting schedule
identical to that of the unvested Eligible Option exercised as contemplated
above; and

▪
the Company will grant to you on the New Option Grant Date a new option (the
“Unvested New Option” and, together with the Vested New Option, the “New
Options”) to acquire the same series of common stock, and with substantially the
same terms and conditions, including, without limitation, with respect to
vesting and expiration, as the unvested Eligible Option exercised as
contemplated above, except that the number of LINTA or LVNTA shares, as
applicable, subject to such Unvested New Option will be equal to the number of
shares subject to the unvested Eligible Option exercised as contemplated above
minus the number of Restricted Shares purchased in respect of such unvested
Eligible Option, and the exercise price of such new option will be the closing
price per share of the LINTA or LVNTA shares, as applicable, on The Nasdaq
Global Select Market on the New Option Grant Date.

Attached hereto is an example of the Proposal with respect to one of your
Eligible Options.
If the transactions contemplated by the Proposal are completed, the Eligible
Options will be accelerated and exercised, and the New Options and Restricted
Shares will be granted, in each case, at 5:00 p.m., New York City time, on the
New Option Grant Date. Each of the New Options and the Restricted Shares to be
granted as described above will be granted under the 2010 Plan, and will be
subject to the terms and conditions of that plan and a new stock option
agreement and restricted stock

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933. In addition, this document and
any offer by the Company to exchange outstanding options constitute a private
transaction between you and the Company and are not part of, or subject to, any
other offer the Company may make to any officer, director or employee with
respect to outstanding incentive awards. You should consult your personal
outside advisor(s) if you have questions about your financial or tax situation
as it relates to the Proposal.


-2 -



--------------------------------------------------------------------------------




award agreement, as applicable. The new stock option agreement will contain
terms and conditions substantially similar to the stock option agreement
governing the Eligible Options, except as otherwise described herein. With
respect to the Restricted Shares, you must make an election pursuant to Section
83(b) of the Internal Revenue Code (the “83(b) Election”), a sample form of
which is attached hereto. Such election when made will be irrevocable after the
Proposal is completed. With respect to the Net Settled Shares that you sell to
the Company, there is no tax gain or loss on this sale. However, you should
report this sale on Schedule D of your 2012 individual federal income tax return
Form 1040. You should consult with your tax advisor as to how to report this
sale. A copy of the 2010 Plan has been filed by the Company with the Securities
and Exchange Commission as Exhibit 10.7 to the Company's Quarterly Report on
Form 10-Q for the quarterly period ended September 30, 2011 (File No. 001-33982)
as filed on November 8, 2011. In addition, a summary of the material terms of
the 2010 Plan can be obtained by contacting the Company or from the Liberty
Interactive Corporation Legal Department.
To accept the Proposal, you must check the box and sign below, and return this
Election Form to Kelly King, Director of Financial Reporting
(kking@libertymedia.com), (by emailing a scanned or PDF copy or hand delivery)
prior to the close of business on Monday, December 3, 2012. In addition,
completed and executed copies of the required 83(b) Elections must be sent to
the Internal Revenue Service as indicated on the form within 30 days of the New
Option Grant Date. The Company will send you completed 83(b) Elections for
signature by you and your spouse. Please return the signed 83(b) Elections to
Ms. King within five (5) days of receipt. The Company will send a copy to the
Internal Revenue Service. A copy of the 83(b) Elections must also be included
with your 2012 tax returns.
Accepting the offer from the Company with respect to your Eligible Options
involves a number of potential risks and uncertainties, including, the potential
risks and uncertainties set forth under the heading entitled “Risk Factors” in
our Annual Report on Form 10-K for the year ended December 31, 2011 and our
Quarterly Reports on Form 10-Q for 2012, each of which has been filed with the
SEC and highlights the material risks of investing in the Company and the LINTA
and LVNTA shares. You should carefully consider these risks and we encourage you
to speak with your financial, legal and/or tax advisors as necessary before
deciding whether to accept the Proposal. You acknowledge that you (x) have
received all the information you consider necessary or appropriate for deciding
whether to accept the Proposal, (y) have had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
Proposal and (z) can bear the economic risk of your investment and have such
knowledge and experience in financial or business matters that you are capable
of evaluating the merits and risks of such investment.
By accepting the Proposal with respect to your Eligible Options, effective as of
the exercise of the Eligible Options, you are:
•
acknowledging that your outstanding option agreement(s) relating to the Eligible
Options will become null and void;

•
releasing all of your rights under such Eligible Options and related option
agreements; and

•
authorizing the Company to deduct the applicable withholding taxes related to
the transactions contemplated hereby.



*    *    *

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933. In addition, this document and
any offer by the Company to exchange outstanding options constitute a private
transaction between you and the Company and are not part of, or subject to, any
other offer the Company may make to any officer, director or employee with
respect to outstanding incentive awards. You should consult your personal
outside advisor(s) if you have questions about your financial or tax situation
as it relates to the Proposal.


-3 -



--------------------------------------------------------------------------------








o    Yes, I wish to accept the Proposal as to ALL, but not less than all, of my
Eligible Options as more fully-described above and in discussions with the
Company, and I agree to file the 83(b) Elections as described above.
 
 
 
Employee Signature
 
Date
 
 
 
Employee Name (please print)
 
E-mail Address
 
 
 
Legal Name, if different (please print)
 






This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933. In addition, this document and
any offer by the Company to exchange outstanding options constitute a private
transaction between you and the Company and are not part of, or subject to, any
other offer the Company may make to any officer, director or employee with
respect to outstanding incentive awards. You should consult your personal
outside advisor(s) if you have questions about your financial or tax situation
as it relates to the Proposal.


-4 -



--------------------------------------------------------------------------------




Schedule of Eligible Options







--------------------------------------------------------------------------------




Example of Proposal













--------------------------------------------------------------------------------




SECTION 83(B) ELECTION FORM




_______________, 2012


Via Certified Mail, Return Receipt Requested
Internal Revenue Service
____________________
____________________


Re:
Election to Include in Taxable Income in Year of Transfer Pursuant to Section
83(b) of the Internal Revenue Code



The name, address and taxpayer identification number of the undersigned (the
“Taxpayer”) are:
Name:        ________________________
Address:        ________________________
________________________
SSN:        ________________________
Description of the property with respect to which the election is being made
(the “Property”): _____ shares of [Series A Liberty Interactive common
stock]/[Series A Liberty Ventures common stock] of Liberty Interactive
Corporation (the “Company”).
The date on which the Property was transferred is ____________, 2012 (the
“Effective Date”). The taxable year to which this election relates is calendar
year 2012.
Nature of the restrictions to which the Property is subject: The Property is
subject to transfer restrictions and forfeiture restrictions and vests based on
continued service over a period beginning on the Effective Date.
The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) of the
Property with respect to which this election is being made is $____________.
The amount paid by the Taxpayer for the Property is $_____________.
A copy of this statement has been furnished to other persons as provided in
Treasury Regulation section 1.83- 2(d).
This statement is executed on __________________, 2012.
TAXPAYER:


                                                                            
[Name]
SSN: _____________________


                                                                            
[Name] (Spouse)
SSN: _____________________


    

This statement must be filed with the Internal Revenue Service Center with which
you filed your last U.S. federal income tax return within 30 days after the
Effective Date. This filing should be made by registered or certified mail,
return receipt requested. You are also required to (i) deliver a copy of this
statement to the Company and (ii) attach a copy of this statement to your
federal income tax return for the taxable year that includes the grant date. You
should also retain a copy of this statement for your records.

